Case: 21-50131     Document: 00516081453         Page: 1     Date Filed: 11/04/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                  No. 21-50131                   November 4, 2021
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ruben Patrick Valdes,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 3:02-CR-1326-1


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Ruben Patrick Valdes, federal prisoner # 33070-180, is serving a
   sentence of 327 months of imprisonment on his conviction of transporting
   aliens and conspiracy to do the same. He has moved to proceed in forma
   pauperis (IFP) to appeal the denial of his 18 U.S.C. § 3582(c)(1)(A)(i) motion


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50131      Document: 00516081453            Page: 2    Date Filed: 11/04/2021




                                      No. 21-50131


   for reduction of sentence, requesting that he be granted compassionate
   release on account of “extraordinary and compelling reasons.” Valdes
   argues that the district court abused its discretion because it failed to consider
   his arguments regarding the probation officer’s error with respect to his
   criminal history, the Government’s misconduct, and his significant
   postsentencing rehabilitation. He contends that these circumstances are
   sufficiently compelling and extraordinary to warrant a reduction in his
   sentence and release from imprisonment, and that the district court erred in
   finding that he would pose a danger to the community if released. We
   pretermit whether Valdes filed a timely notice of appeal. See United States v.
   Alvarez, 210 F.3d 309, 310 (5th Cir. 2000).
          After noting that the commentary to U.S.S.G. § 1B1.13 was not
   dispositive, the district court stated that it nonetheless found it informative
   and that Valdes satisfied none of the criteria set forth therein. It next found
   that a sentence reduction would not be consistent with the 18 U.S.C.
   § 3553(a) sentencing factors because Valdes failed to establish that his release
   would not pose a danger to the community, citing the nature of Valdes’s
   offenses, the fact that he committed the offenses while on parole for two state
   felony convictions, his history of prison disciplinary infractions, and the
   Bureau of Prison’s determination that Valdes was at medium risk of
   reoffending following release.
          Pursuant to the Federal Rules of Appellate Procedure, this court may
   entertain a motion to proceed IFP when the litigant has been denied leave to
   proceed IFP by the district court. Fed. R. App. P. 24(a)(5). To proceed
   IFP, the litigant must demonstrate both financial eligibility and a
   nonfrivolous issue for appeal. See Carson v. Polley, 689 F.2d 562, 586 (5th
   Cir. 1982). An appeal presents nonfrivolous issues when it raises legal points
   that are arguable on the merits. Howard v. King, 707 F.2d 215, 220 (5th Cir.




                                           2
Case: 21-50131      Document: 00516081453             Page: 3   Date Filed: 11/04/2021




                                       No. 21-50131


   1983). If an appeal is frivolous, this court may dismiss it sua sponte. 5th
   Cir. R. 42.2.
          This court reviews a district court’s denial of a motion for a
   compassionate release sentence reduction under § 3582(c)(1)(A) for an abuse
   of discretion. United States v. Thompson, 984 F.3d 431, 433 (5th Cir), cert.
   denied, 141 S. Ct. 2688 (2021); United States v. Chambliss, 948 F.3d 691, 693
   (5th Cir. 2020). A district court abuses its discretion when it “bases its
   decision on an error of law or a clearly erroneous assessment of the
   evidence.” Chambliss, 948 F.3d at 693 (internal quotation marks and citation
   omitted). This court gives deference to a district court’s evaluation of the
   § 3553(a) sentencing factors. Id.
          While the district court discussed U.S.S.G. § 1B1.13 in its order, there
   is nothing in the record to indicate that it felt bound by this policy statement
   and its commentary. Instead, the record shows that the district court's denial
   of relief was also based on its balancing of the § 3553(a) factors and that the
   district court did not abuse its discretion by denying the motion. See United
   States v. Shkambi, 993 F.3d 388, 393 (5th Cir. 2021); Chambliss, 948 F.3d at
   693. Valdes’s arguments that amount to a disagreement with the district
   court’s weighing of the § 3553(a) factors do not suffice to show error. See
   Chambliss, 948 F.3d at 694.
          Although Valdes asserts that he is a nonviolent offender, he ignores
   the fact that the conspiracy that he led and organized was responsible for the
   foreseeable deaths of two aliens, endangered the lives of several others, and
   was undertaken for financial profit. The district court could properly weigh
   those circumstances and the others it cited against Valdes’s postsentencing
   rehabilitation and achievements and the other factors that he propounded in
   support of his motion. See Chambliss, 948 F.3d at 693-94. Valdes otherwise
   fails to establish that the district court’s denial of his motion was based on a




                                            3
Case: 21-50131     Document: 00516081453           Page: 4   Date Filed: 11/04/2021




                                    No. 21-50131


   legal error or a clearly erroneous factual finding. See Shkambi, 993 F.3d at
   393; Chambliss, 948 F.3d at 693. Thus, none of Valdes’s various challenges
   to the district court’s denial of his motion for compassionate release present
   “legal points arguable on their merits.” Howard, 707 F.2d at 220.
          Because Valdes’s appeal does not present any nonfrivolous issues for
   this court’s review, his motion to proceed IFP is DENIED and his appeal is
   DISMISSED AS FRIVOLOUS. See Howard, 707 F.2d at 220; 5th
   Cir. R. 42.2.     Valdes’s motion for appointment of counsel also is
   DENIED.




                                         4